Sy the Court,

Nelson, J.
An attempt was made on the trial in the court below, to show that the plaintiff and those under whom he claimed had acquired a right by prescription to maintain the dam in question. The weight of evidence I think was against the right, but whether so or not, the question was submitted to the jury and they have found against the plaintiff.
The principal ground urged for the reversal of the judgment is, that the common pleas erred in rejecting the testimony offered by the plaintiff. I am of opinion this testimony was properly rejected. The defendant was entitled to all the natural advantages which the place or site he occupied afforded him, and the plaintiff cannot maintain a right to divert the stream, because by greater expense or skill there would be still sufficient water left to drive the defendant’s mills notwithstanding such ' diversion. If the natural advantages were such as would enable the defendant to enjoy the use of his machinery without the expense of a dam or raceway, and the trouble of keeping them in repair, it could not for a moment be contended that the plaintiff might divert a part of the stream from the accustomed channel, because sufficient still continues to flow in it for the defendant’s use if he would erect a dam and open a raceway. No such principle can be found in cases of this kind, and we are not disposed to be the first to establish it. We cannot take from one party a right for the sake of the convenience of another; if the difficulty in the application of the principle contended for is not a sufficient objection to it. If we should admit that the defendant was bound to keep his dam so as to prevent leakage, why not require him to alter its location, erect it higher, construct a new wheel that could be driven by a less quantity of water, or in fine, comply with any other well founded suggestion by adopting which, he would answer all his purposes, notwithstanding a part of the stream has been *265wrongfully diverted from him Í If this was an action by the defendant to recover damages for the diversion of the stream, the evidence perhaps might be admissible so far as the amount he should recover was concerned, but when the question is one of mere right between the parties, I cannot think it relevant or admissible. A person through whose farm a stream naturally flows is entitled to have the whole pass through it, though he may not require the whole or any part of it for the use of machinery. Upon any other principle this right to the stream, which is as perfect and indefeasible as the right to the soil, would always depend upon the use, and a party who did not occupy the whole for special purposes, would be exposed to have the same diverted by his neighbor above him, without remedy, and which diversion by 20 years enjoyment, would ripen into a prescriptive right beyond his control, and thereby defeat any subsequent use. The doctrine of Lord Ellenborough in 6 East, 214, referred to and approved by Judge Thompson in Palmer v. Mulligan, 3 Caines, 315, is in accordance with these views.
The exception taken to the admission of the evidence in relation to the declaration made by Sampson Crooker, subsequent to the interview between Bennet and Gordon, cannot be sustained ; the whole of the evidence relating to this exception is quite unimportant, and when viewed in connexion with the mass of testimony upon the main question, would not, if erroneous, justify a reversal of the judgment. It is unnecessary to examine the charge of the court, as it was not excepted to.
Judgment affirmed.